Citation Nr: 1106611	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for prostatitis, including 
as secondary to a kidney disorder.

4.  Entitlement to service connection for pulmonary emphysema.

5.  Entitlement to service connection for a right knee arthritis.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for bilateral ear pain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 
1968 to December 1969, with indications he had additional 
subsequent service in the U.S. Army Reserves, including on active 
duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from May 
2007 and May 2009 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claims, the Veteran and his wife testified at 
a formal Decision Review Officer hearing at the RO in January 
2010.  

Subsequently, the Veteran and his wife also testified at a 
videoconference hearing in January 2011, before the undersigned 
Veterans Law Judge (VLJ) of the Board.  
At this videoconference hearing, the Veteran withdrew his claim 
for entitlement to a disability rating higher than 0 percent for 
his service-connected left ear hearing loss.  38 C.F.R. § 20.204 
(2010).

With regard to the claim of entitlement to service connection for 
bilateral ear pain, the RO denied these claims in the May 2009 
rating decision.  Later in May 2009, in response, so within one 
year of notification of that decision, the Veteran filed a timely 
Notice of Disagreement (NOD) to initiate an appeal of this 
additional claim.  38 C.F.R. § 20.201 (2010).  However, he has 
not been provided a Statement of the Case (SOC) or given an 
opportunity to perfect the appeal of these additional claims to 
the Board by also filing a timely Substantive Appeal (VA Form 9 
or equivalent statement).  His statements do not clearly express 
an intention to withdraw the claim for bilateral ear pain.  See 
January 2010 DRO personal hearing transcript, at 4.  
Therefore, the Board must remand this claim, rather than merely 
referring it, so an SOC can be issued and the Veteran given an 
opportunity to perfect the appeal of this claim to the Board.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

For reasons and bases that will be discussed, the Board also is 
remanding the Veteran's claims of entitlement to service 
connection for right knee arthritis, kidney disorder, prostatitis 
and pulmonary emphysema.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  According to the probative (i.e., competent and credible) 
evidence of record, it is just as likely as not the Veteran 
developed tinnitus as a result of noise exposure during his 
military service, the same factor that precipitated his already 
service-connected bilateral hearing loss.

2.  The Veteran does not have a left knee disorder.  There are no 
X-rays indicating arthritis in the left knee.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2010).

2.  The Veteran does not have a left knee disorder that was 
incurred in or aggravated by his military service, or that may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The U. S. Supreme Court has clarified that VCAA notice errors are 
not presumptively prejudicial, rather, should be determined based 
on the facts of each individual case.  Moreover, as the pleading 
party, the Veteran, not VA, has this burden of proof for showing 
there is a VCAA notice error in timing or content and, 
furthermore, that it is unduly prejudicial, meaning outcome 
determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Concerning the claim for a left knee disorder, letters satisfying 
the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in February and March 2009, so prior to initially 
adjudicating his claim in the May 2009 rating decision at issue, 
so in the preferred sequence.  The letter informed him of the 
evidence required to substantiate his claim and apprised him of 
his and VA's respective responsibilities in obtaining this 
supporting evidence.  Note also that the letters complied with 
Dingess as well by discussing the downstream disability rating 
and effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He submitted personal statements, 
personal hearing testimony, private treatment records, and copies 
of Social Security Administration (SSA) disability 
determinations.  And in turn, the RO attempted to obtain any 
medical records underlying the SSA disability award, but the SSA 
National Records Center was unable to locate such records, such 
that further efforts would be futile.  However, the RO obtained 
his service treatment records (STRs), service personnel records 
(SPRs), VA treatment records, and identified private treatment 
records.  

Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  In addition, the Board finds that a VA compensation 
examination is not necessary to decide the left knee claim as the 
standards of the Court's decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  It is significant that the 
Veteran's post-service medical records are unremarkable for any 
current left knee disability, especially any current diagnosis, 
such as arthritis.  The VA is not obligated to provide an 
examination concerning the cause of his claimed left knee 
disorder - particularly in terms of whether it is attributable 
to his military service, since here, the supporting evidence of 
record consists only of lay statements.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  

The medical evidence in the file simply does not confirm he has a 
left knee disorder, including arthritis (shown on X-ray testing), 
such as would be reflected by a pertinent diagnosis.  So he has 
failed to establish the most preliminary evidentiary requirement 
for service connection, i.e., a current disability.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability existing on the date of 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).  In this absence of proof of current disability, there 
necessarily cannot be any present disability to attribute to his 
military service.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

Concerning the claim for tinnitus, as mentioned, as provided by 
the Veterans Claims Assistance Act (VCAA), VA has duties to 
notify and assist claimants in substantiating claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Here, though, the Board need not discuss 
whether there has been VCAA compliance because the claim is being 
granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) 
(harmless error).

II.  Analysis-Entitlement to Service Connection for a 
Left Knee Disorder and Tinnitus

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Certain chronic diseases such as degenerative joint disease (DJD, 
i.e., arthritis) will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee, 34 F.3d at 1043 (Fed. Cir. 
1994).  

Fundamental to the claim, however, is that the Veteran first has 
to establish he has a left knee disorder.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected disease or 
injury to cases where such incidents had resulted in a 
disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).  At the outset, the Board emphasizes that a May 
2009 RO denial of a claim for bilateral lower extremity 
radiculopathy went unappealed, and became final and binding on 
the Veteran.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).  It follows 
that the Board must exclude considerations of radiculopathy from 
this current appeal.  

Here, though, excluding radiculopathy, the claims file does not 
contain any medical record diagnosing a left knee disorder of any 
type.  The Veteran asserts he suffers from left knee pain.  That 
said, pain alone, without a diagnosed or identifiable underlying 
malady or condition, cannot substantiate a claim for service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Arthritis must be objectively confirmed by X-ray, so his 
unsubstantiated lay allegation of pain is insufficient reason to 
conclude he has this asserted condition.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003.  So there is not the required 
radiographic confirmation of arthritis.  Absent evidence of any 
current left knee disability, service connection is not possible 
because there is no present condition to attribute to his 
military service.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability).  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of a 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability compensation 
is filed or during the pendency of the claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).  

Given, however, that arthritis is considered to be a chronic 
(meaning permanent) condition, per se, the reason it may be 
service connected on a presumptive basis, the Veteran would not 
have it, such as when filing a claim, and then suddenly not have 
it when later examined.  See again 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  But, here, there is 
simply no competent evidence that establishes the Veteran had a 
left knee disability at any point following separation from 
active duty, as shown by a review of his VA and private treatment 
records.  

The Board also has considered the Veteran's lay statements.  
While he is certainly competent to state that he feels certain 
symptoms, such as pain from his left knee, he is not competent or 
qualified, as a layman, to ascribe these symptoms to a specific 
diagnosis - especially like arthritis, which, as mentioned, 
requires X-ray confirmation according to 38 C.F.R. § 4.71a, DC 
5003.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
38 C.F.R. § 3.159(a)(2).  That is to say, certain disabilities 
like arthritis of the knee are medically complex in nature and 
simply not readily amenable to lay diagnosis or probative opinion 
on etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (clarifying that medical evidence is not always or 
categorically required in every instance to establish the 
required nexus or linkage between the claimed disability and 
service or a service-connected disability).  But see, too, 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (countering 
that certain disabilities are not conditions capable of lay 
diagnosis, such as rheumatic heart disease).

Since the Board does not find the Veteran's lay statements to be 
competent to establish the missing elements of his claim, 
including establishing that he has arthritis in his left knee, 
there is no need to also consider the credibility of his 
lay statements, even though this, too, affects their ultimate 
probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability, including during service and 
since, even where not corroborated by contemporaneous medical 
evidence such as treatment records, but also indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence).  
See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for this claimed disorder.  
So there is no reasonable doubt to resolve in the Veteran's 
favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends he has experienced ringing in his ears since 
being exposed to excessively loud noise from artillery, while 
allegedly serving as an artillery supervisor during active duty.

The Board does not dispute the Veteran has tinnitus.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Although he does not also have clinically diagnosed tinnitus, he 
is competent, even as a layman, to proclaim experiencing this 
condition because it is inherently subjective.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).

There is also the important issue of whether this claimed 
tinnitus is attributable to his military service - and, in 
particular, to the noise exposure, i.e., acoustic trauma, that he 
asserts.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Board assigns limited probative value and 
weight to the only medical nexus opinion on the etiology of the 
tinnitus, as it lacks a sound basis. In the report of the July 
2002 VA audiological examination, the examiner opined that 
"[b]ecause the tinnitus was reported to have started 15 years 
ago and the [Veteran] has been out of service for at least 30 
years, it would be less than likely that the tinnitus has 
resulted from the [Veteran's] military noise exposure, 
particularly in light of the 13 years of occupational noise 
exposure which occurred in the interim."  Although the examiner 
performed an independent audiological examination, the opinion is 
flawed.  The notion that tinnitus is due to occupational noise 
exposure is facially implausible and inconsistent, given the 
examiner's own notation that the Veteran reported wearing hearing 
protection at all times during his civilian employment.  More 
importantly, the opinion is highly problematic as it was based on 
the premise that the Veteran's reported history onset was 
insufficient to establish etiology to service.  Indeed, in Dalton 
v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same 
reason, the Court determined an examination was inadequate where 
the examiner did not comment on the Veteran's report of in-
service injury and, instead, relied on the absence of evidence in 
the Veteran's STRs to provide a negative opinion.  Quite notably, 
the examiner failed to review the claims file (C-file) for the 
pertinent medical and other history of tinnitus.  

Reviewing the examination report, there is no apparent denial by 
the Veteran of in-service noise exposure.  Rather, to the 
contrary, he specifically alleged having sustained acoustic 
trauma while in service.  And, importantly, it appears that he 
may have been confused by the examiner's questions.  Since that 
examination, he has emphatically and consistently maintained that 
the onset of the ringing in his ears did indeed begin while on 
active duty.  See January 2010 DRO personal hearing transcript, 
at 2.  And he denied that he has been exposed to occupational 
noise at such a high level as in service.  See January 2011 Board 
videoconference hearing transcript, at 10.  

Moreover, the VA examiner's conclusion against a link to service 
for the tinnitus lacks any clear basis upon clinical findings, 
and cannot be accepted as competent evidence against the 
Veteran's claim.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (holding that the Board is not required to accept a 
medical opinion that is unsupported by clinical findings).  
Further complicating matters, this VA examiner conceded the 
Veteran's military service is at least as likely as not 
responsible for his left ear sensorineural hearing loss.

In Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court 
held that when a condition like tinnitus may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  Id.

Since tinnitus is a disease that, by its very nature, is based on 
purely subjective complaints (the Veteran's perception that he 
has ringing in his ears), the Board may accept his more recent 
lay statements concerning the onset of his symptoms dating back 
to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (indicating lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg); (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

Equally, if not more importantly, the Board emphasizes that the 
Veteran is already service-connected for his left ear hearing 
loss due to the same source of in-service acoustic trauma.  
Indeed, in its August 1996 rating decision, the RO appeared to 
concede his assertion of in-service acoustic trauma by granting 
service connection for his hearing loss.  Therefore, the Board 
does not dispute that the Veteran developed a left ear hearing 
loss disability due to noise exposure in service.

The Board is aware that hearing loss and tinnitus are separate 
disabilities; however, medical treatises indicate that the cause 
of tinnitus can usually be determined by finding the cause of the 
associated hearing loss.  See, e.g., Harrison's Principles of 
Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 
1998).  In other words, although the STRs fail to show the 
Veteran complained about or sought treatment for tinnitus while 
in the military, the fact that he developed a left ear hearing 
loss disability from his service confirms that he experienced 
acoustic trauma during service of the type and intensity level 
sufficient to have also caused tinnitus.  Therefore, there is 
highly probative evidence in support of his claim for service 
connection for tinnitus because it is predicated on the same 
basis as his hearing loss, which, as mentioned, has already been 
service connected.  

As such, the Board finds credible his statements relating his 
tinnitus to acoustic trauma in service, especially since his 
tinnitus claim is predicated on the same precipitating factor.  
See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

As mentioned, the Veteran's DD Form 214 confirms his military 
occupational specialty was Artillery Supervisor, thus, making it 
very likely that he would be subjected to precisely the type of 
noise exposure from artillery as he has alleged.  As well, an in-
service December 1969 ENT consultation diagnosed the Veteran with 
"noise-induced hearing loss," further supporting the notion of 
acoustic trauma during service.  Therefore, the Board finds the 
Veteran's reported history of in- service military acoustic 
trauma credible for his tinnitus claim.  Since the evidence 
indicates this current disorder was directly incurred during his 
military service due to exposure to acoustic trauma, his tinnitus 
may be service connected, even though it was initially diagnosed 
after discharge.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

For these reasons and bases, the medical and lay evidence 
concerning the determinative issue of whether the Veteran's 
tinnitus - like his already service-connected left ear hearing 
loss, is related to noise exposure coincident with his military 
service is at least in relative equipoise, i.e., about evenly 
balanced for and against his claim.  In these situations he is 
given the benefit of the doubt.  
38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Consequently, resolving all reasonable doubt in 
his favor concerning the origin of his tinnitus, the Board finds 
that service connection is warranted for this disorder.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 
38 C.F.R. § 3.102 (under the "benefit-of- the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating an absolutely accurate determination of etiology is 
not a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology).

ORDER

The claim for service connection for a left knee disorder is 
denied.

The claim for service connection for tinnitus is granted.



REMAND

Before addressing the remaining claims on appeal, the Board finds 
that additional development is required.  

First, as already alluded to, with regard to the claim of 
entitlement to service connection for bilateral ear pain, the RO 
denied this claim in a May 2009 rating decision.  But the RO has 
not provided him a SOC in response to his May 2009 NOD concerning 
the denial of this claim, and he has not been given an 
opportunity to perfect an appeal to the Board regarding this 
additional claim by also filing a timely Substantive Appeal (VA 
Form 9 or equivalent statement).  So the Board must remand, 
rather than merely refer, this additional claim to the RO for 
issuance of an SOC and opportunity to perfect the appeal.  See 
again Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

Second, it is necessary to remand the claims for kidney and 
prostate disorders and emphysema in order to obtain potentially 
outstanding records concerning periods of ACDUTRA while in the 
U.S. Army Reserves.  The Veteran contends that while in the U.S. 
Army Reserves, for two weeks of "summer camp" in 1971, at Camp 
Shelby, Mississippi, he was exposed to chemical pesticides every 
day.  See June 2008 claim.  He added that he was also initially 
exposed to pesticides during his active duty.  See January 2011 
Board videoconference hearing, at 7.  As a result of pesticide 
exposure, he asserts that he developed prostate problems and low 
sperm count, as well as lung/emphysema problems, kidney/bladder 
problems.  Id.  His DD Form 214 also indicates he was transferred 
to the U.S. Army Reserves following separation from active duty 
in 1969.  Importantly, it appears that his U.S. Army Reserves 
records might still be outstanding, especially relating to 
periods of ACDUTRA wherein he allegedly was exposed to 
pesticides.  These records need to be obtained for consideration.  
38 C.F.R. § 3.159(c)(2) and (c)(3).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from 
disease or injury incurred in the line of duty. 38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6(a), (c).

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty or ACDUTRA or from injury (but not 
disease) incurred or aggravated while performing INACDUTRA.  Id.  
See also 38 U.S.C.A. §§ 106, 1110; 38 C.F.R. § 3.303(a).  ACDUTRA 
includes full time duty performed by members of the Armed Forces 
Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  

Further, to establish status as a "Veteran" based upon a period 
of ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The fact that a claimant has established 
status as a "Veteran" for purposes of other periods of service 
(e.g., the Veteran's prior period of active duty) does not 
obviate the need for him to establish that he is also a "Veteran" 
for purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).

Here, with regard to the Veteran's ACDUTRA records, VA must 
attempt to obtain these records from the possessing Federal 
department agency until it is reasonably certain these records do 
not exist or that any further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), 
(e)(1).  Moreover, if VA determines that continued searching 
would be futile, then VA must provide the claimant an explanation 
of how service records are maintained, why the search that was 
undertaken constitutes a reasonably exhaustive search, and why 
further efforts (e.g., inquiries directed to the named 
facilities, if they are still operational) are not justified.  
See Godwin v. Derwinski, 1 Vet App. 419, 425 (1991).

The exact times the Veteran served on ACDUTRA remain unclear.  To 
comply with the duty to assist, VA must verify the Veteran's 
specific periods of ACDUTRA and by obtaining any potentially 
relevant and outstanding medical and personnel records concerning 
his service in the US Army Reserves.  These records are essential 
to resolution of his claim.  See June 2008 claim.  

Third, the Veteran should be afforded VCAA notice for his 
prostate disorder claim, regarding potential secondary service 
connection to his claimed kidney disorder.  The Veteran has not 
been provided with notice of the information and evidence 
necessary to establish entitlement to service connection for his 
prostate disorder, in particular, on a secondary basis.  See 38 
C.F.R. § 3.310(a) and (b) (2010), indicating service connection 
is permissible on a secondary basis for disability that is 
proximately due to, the result of, or chronically aggravated by a 
service- connected condition.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  When deciding claims for service connection, 
all potential theories of entitlement, direct and secondary, must 
be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).

Fourth, the Board needs to have the Veteran undergo a VA 
compensation examination to obtain a medical nexus opinion 
regarding the nature and etiology of his pulmonary emphysema.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006);  See also 38 
U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2010); 38 C.F.R. § 
3.159(c)(4)(i) (2010); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).
Here, VA treatment records confirm the Veteran has been diagnosed 
with emphysema.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  And there is also evidence of in-service incurrence of a 
respiratory disorder during service.  Most importantly, there are 
several notations in his STRs dated in February and March 1968, 
which show repeated complaints, diagnosis and treatment for an 
upper respiratory infection.  Indeed, a March 1968 STR indicates 
he was hospitalized for an upper respiratory infection.  Then, in 
May 1969, an STR again diagnosed him with an upper respiratory 
infection, upon complaints of cold and cough over the prior four 
days.  Unfortunately, there is no medical opinion in the claims 
file on the determinative question of whether his emphysema is 
attributable to these upper respiratory infections during 
service.  

The Board finds that medical comment is necessary to determine 
the etiology of the emphysema claim, given its medical 
complexity.  Consequently, a VA medical examination and opinion 
are needed to determine whether his current emphysema is 
etiologically linked to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or a disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  When determining whether a VA 
examination is required under 38 U.S.C. § 5103A(d)(2), the law 
requires competent evidence of a disability or symptoms of a 
disability, but does not require competent evidence of a nexus, 
only that the evidence indicates an association between the 
disability and service or a service-connected disability.  See 
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Fifth, the Board also needs to have the Veteran undergo a VA 
compensation examination to obtain a medical nexus opinion 
regarding the nature and etiology of his right knee arthritis.  
See McLendon, 20 Vet. App. 79.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles, 16 Vet. App. 
370, 374-75 (2002).
The Veteran contends that his military service aggravated a pre-
existing right knee disorder, so necessarily raising a question 
of whether the Veteran had a pre-existing right knee disorder.  
In this regard, the August 1967 pre-induction examiner recorded 
the Veteran's reported history of rheumatic fever with swollen 
joints dating back to several years prior to service.  He 
contends that as a result of aggravation of his right knee 
condition during active duty, he now has severe arthritis in his 
right knee.  Specifically, he stated "...vigorous training, being 
out in the cold, wet and rain, and we did crawl through water 
holes and mud holes and all we had to go through could irritate 
and make worse someone who had rheumatic fever and swollen and 
painful joints."  See January 2010 DRO personal hearing 
transcript, at 7.  

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  According to 38 C.F.R. § 
3.304(b) (2010), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the Veteran as medical 
history does not constitute a notation of such conditions, but 
will be considered together with all other material evidence in 
determining the question of when a disease or disability began.  
See 38 C.F.R. § 3.304(b)(1).

When no pre-existing condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting (i.e., existed prior to service) 
and not aggravated by service.  See 38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

VA treatment records confirm the Veteran has been diagnosed with 
osteoarthritis of the right knee, based upon X-ray findings.  
As such, there is no disputing he meets the first and perhaps 
most fundamental requirement for any service-connection claim, 
that is, have proof of the existence of the claimed disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Moreover, the Veteran appears to indicate a history of right knee 
pain dating back at least to his active duty service.  
Importantly, statements of continuous post-service knee swelling 
and pain are material to considerations of relation to service, 
since these are the types of symptoms that are capable of lay 
observation.  See Falzone v. Brown, 8 Vet. App. at 403.  Because 
the Veteran is competent to report the onset of knee swelling and 
pain in service, as this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses, the 
examiner must specifically address the Veteran's claim of a 
chronic worsening of his right knee condition while in service, 
as indicated by his increasing swelling and pain of the right 
knee joint.  Dalton, 21 Vet. App. at 23.  

If a pre-existing disability is noted upon entry into service, he 
cannot bring a claim for service connection for that disability, 
but he may bring a claim for service-connected aggravation of 
that disability.  In that case, § 1153 applies and the burden 
falls on him to establish aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  

Independent medical evidence is needed to support a finding that 
a pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere 
temporary or intermittent flare-ups of a pre-existing injury 
or disease during service are insufficient to be considered 
"aggravation in service", unless the underlying condition, 
itself, as contrasted with mere symptoms, has worsened).

Although the STRs for the period of active duty appear to be 
silent regarding any permanent worsening of his right knee 
condition, there is also no evidence of record contradicting his 
lay statements of experiencing more pain during service and since 
separation.  Dalton, 21 Vet. App. at 23.  So a VA medical 
examination and opinion are needed to determine whether a right 
knee disability pre-existed his entry into service and, if so, 
whether his service aggravated any pre-existing right knee 
disability, including arthritis.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran an SOC concerning his 
claim for service connection for bilateral 
ear pain.  In addition, advise him that he 
still needs to file a timely Substantive 
Appeal, such as a VA Form 9 or equivalent 
statement, in response to the SOC to 
"perfect" an appeal to the Board concerning 
this additional claim.  He also must be 
advised of the time he has to perfect this 
appeal.  If, and only if, he submits a 
timely Substantive Appeal in response to 
this SOC, thereby perfecting his appeal of 
this additional claim, should it be 
returned to the Board for further appellate 
consideration.

2.	Pertinent to the potential secondary 
component of the Veteran's claim of 
entitlement to service connection for a 
prostate disorder, he should be provided 
with VCAA notice that informs him of the 
information and evidence necessary to 
substantiate his claim under 38 C.F.R. § 
3.310(a) and (b).

3.	Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC) as well as any other 
appropriate State or Federal agency, and 
obtain documented verification of the 
exact dates the Veteran was on ACDUTRA in 
the U.S. Army Reserves.

Also request and obtain outstanding copies 
of the Veteran's service treatment records 
and service personnel records for all 
periods of ACDUTRA in the Reserves.  
Again, contact the appropriate government 
entity, including the NPRC, as well as any 
other appropriate State or Federal agency.  
If no such outstanding service personnel 
or treatment records can be found, or if 
they have been destroyed, ask for specific 
documented confirmation of this fact.  If 
it is reasonably certain these records do 
not exist or that any further efforts to 
obtain them would be futile, provide the 
Veteran appropriate notice of this.  
38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

4.	If additional relevant ACDUTRA 
records are obtained, then the RO/AMC 
should authorize any appropriate 
additional development of the claims, 
including requesting a VA examination 
and/or opinion on the etiology of the 
kidney and prostate disorder claims.

5.	Schedule a VA compensation 
examination to determine the nature and 
etiology of the Veteran's claimed 
pulmonary emphysema.  He is hereby advised 
that failure to report for this scheduled 
VA examination, without good cause, may 
have adverse consequences on this pending 
claim.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent 
medical and other history.

Based on a comprehensive review of the 
claims file and objective clinical 
evaluation, the examiner is asked to 
clarify all current respiratory disorders 
by specifying the present diagnoses.  
And assuming there is a present diagnosis 
of a respiratory disability - including 
especially emphysema, the examiner is then 
asked to provide an opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) that any current respiratory 
disorder is related to or dates back to 
the Veteran's military service.

But the term "as likely as not" (at least 
50 percent probability) does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

6.	Also schedule a VA examination for a 
medical nexus opinion concerning the 
etiology of the Veteran's right knee 
arthritis.  He is hereby advised that 
failure to report for this scheduled 
VA examination, without good cause, may 
have adverse consequences on this pending 
claim.  The examination should include all 
necessary diagnostic testing or 
evaluation.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent 
medical and other history.  Based on a 
comprehensive review of the claims file, 
as well as the current examination of the 
Veteran, the examiner is asked to first 
confirm the Veteran has right knee 
arthritis.  Assuming he does, the examiner 
must also provide an opinion as to 
following:

(A)	Did the Veteran clearly and 
unmistakably have a right knee disability 
prior to beginning his period of active 
duty in January 1968?  

(B)	If he did, is there also clear and 
unmistakable evidence this pre-existing 
condition was not aggravated during or by 
his active duty military service from 
January 1968 to December 1969, that is, 
beyond its natural progression?

Because the Veteran is competent to report 
the onset of swelling and pain in service, 
as this requires only personal knowledge, 
not medical expertise, as it comes to him 
through his senses, the examiner must 
specifically address the Veteran's claim 
of a chronic worsening of his right knee 
condition while in service.  Dalton, 21 
Vet. App. at 23.  That said, however, his 
testimony concerning this also must be 
considered in light of the medical and 
other evidence of record to determine 
whether his lay testimony is also credible 
(a factual determination) to resultantly 
have probative value.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

7.	Then readjudicate the claims for 
kidney disorder, prostate disorder, 
emphysema and right knee arthritis, in 
light of any additional evidence.  If the 
claims are not granted to the Veteran's 
satisfaction, send him an SSOC and give 
him an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


